     Case 2:19-cv-02296-KJM-DB Document 31 Filed 08/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    HECTOR OROZCO,                                    No. 2:19-cv-2296 KJM DB P
12                       Petitioner,
13           v.                                         ORDER
14    WILLIAM SULLIVAN,
15                       Respondent.
16

17          Petitioner is a state prisoner who was proceeding pro se with a petition for a writ of habeas

18   corpus under 28 U.S.C. § 2254. On July 12, 2021, the Court denied the petition, denied

19   petitioner’s request for a Certificate of Appealability, and entered judgement for respondent.

20          In a document filed here on July 30, 2021, petitioner again moves for a Certificate of

21   Appealability. It appears that petitioner intended to file this motion in the Court of Appeals for

22   the Ninth Circuit. Petitioner is advised that if he wishes to appeal the judgment of this court, he

23   must file a Notice of Appeal in this court within 30 days of the entry of judgment. See Rules 3

24   and 4, Federal Rules of Appellate Procedure. Ninth Circuit rules require petitioner to file a

25   Notice of Appeal, regardless of whether he has filed a request for a Certificate of Appealability.

26   Ninth Circuit Rule 22-1(d).

27   DATED: August 4, 2021.

28
